IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 6, 2008

                                     No. 07-10774                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff - Appellee
v.

KENNETH LEE BUGG

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:99-cr-00079


Before STEWART, OWEN and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Kenneth Lee Bugg appeals his sentence of fourteen months’ imprisonment,
followed by thirty-four months of supervised release, because the period of
supervised release exceeds the maximum permissible term by one day. In its
Unopposed Motion to Modify the Judgment and Dismiss the Appeal, the
government concedes that the district court’s sentence exceeds the maximum
term of supervised release permitted under 18 U.S.C. § 3583(h).                          The


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10774

government asks that we modify the district court judgment by reducing Bugg’s
supervised release term by one day and then dismiss Bugg’s appeal; Bugg agrees
that such a disposition would satisfactorily resolve his appeal.
      Despite the parties’ agreement, we are mindful that determining the
proper sentence for a criminal defendant is a discretionary matter reserved to
the district court. See United States v. Levario-Quiroz, 161 F.3d 903, 908-09 (5th
Cir. 1998). Because the term of supervised release imposed in this case exceeds
the statutory maximum, we VACATE Bugg’s supervised release sentence and
REMAND for re-sentencing in accordance with 18 U.S.C. § 3583(h).
      In light of our decision to vacate and remand, the government’s Unopposed
Motion to Modify the Judgment and Dismiss the Appeal is DENIED.




                                        2